IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 :   No. 408 MAL 2020
                                              :
                    Respondent                :
                                              :   Petition for Allowance of Appeal
                                              :   from the Unpublished
             v.                               :   Memorandum and Order of the
                                              :   Superior Court at No. 2162 EDA
                                              :   2019 entered on June 29, 2020,
PATRICK J. KELLY,                             :   affirming the Order of the Carbon
                                              :   County Court of Common Pleas at
                    Petitioner                :   No. CP-13-CR-0000551-2013
                                                  entered on June 27, 2019


                                      ORDER



PER CURIAM                                               DECIDED: January 22, 2021
      AND NOW, this 22nd day of January, 2021, the Petition for Allowance of Appeal is

GRANTED. We VACATE the decision of the Superior Court and REMAND for the

Superior Court to apply Commonwealth v. Lacombe, 234 A.3d 602 (Pa. 2020).